[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              November 8, 2006
                              No. 06-12811                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 04-00080-CR-3-MCR

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

WILLIAM J. ABRACZINSKAS,

                                                          Defendant-Appellant.



                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                            (November 8, 2006)

Before TJOFLAT, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

     Spyro Theodore Kypreos, appointed counsel for William J. Abraczinskas on
this direct criminal appeal, has filed a motion to withdraw on appeal supported by a

brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.E.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Abraczinskas’s conviction and

sentence are AFFIRMED.




                                          2